Title: From George Washington to John Laurens, 13 October 1780
From: Washington, George
To: Laurens, John


                  
                     
                     My dear Laurens
                     Hd Qrs Passaic Falls 13th Oct. 1780.
                  
                  Your friendly & Affectione letter of the 4th came to my
                     hands on the 10th & would have been acknowledged yesterday by the Baron
                     de Steuben but for some important business I was preparing for Congress.
                  In no instance since the commencement of the War has the
                     interposition of Providence appeared more conspicuous than in the rescue of the
                     Post & Garrison of West point from Arnolds villainous perfidy. How far
                     he meant to involve me in the catastrophe of this place does not appear by any
                     indubitable evidence—and I am rather inclined to think he did not wish to
                     hazard the more important object of his treachery by attempting to combine two
                     events the lesser of which might have marred the greater.
                  A combination of extraordinary circumstances—an unaccountable
                     deprivation of presence of Mind in a Man of the first abilities—and the
                     virtuous conduct of three Militia Men—threw the Adjutant General of the British
                     forces in America (with full proofs of Arnolds treachery) into our hands—and
                     but for the egregious folly—or the bewildered conception of Lieutt Colo.
                     Jameson who seemed lost in astonishment and not to have known what he was doing
                     I should as certainly have got Arnold.
                  André has met his fate—and with that fortitude which was to be
                     expected from an accomplished Man—and gallant Officer—But I am mistaken if at
                        this time, Arnold is undergoing the torments of a
                     mental Hell. He wants feeling! From some traits of his character which have
                     lately come to my knowledge he seems to have been so hackneyed in
                     villainy—& so lost to all sense of honor and shame that while his
                     faculties will enable him to continue his sordid pursuits there will be no time
                     for remorse.
                  Believe me sincere when I assure you, that my warmest wishes
                     accompany Captn Wallops endeavours & your expectations of exchange—and
                     that nothing but the principle of Justice & policy wch I have
                     religiously adhered to of exchanging Officers in the order of their captivity
                     (where rank would apply) has prevented my every exertion to obtain your release
                     & restoration to a family where you will be receiv’d with open arms by
                     every individual of it—but from none with more cordiality & true
                     affection than your Sincere friend and obliged Servant
                  
                     Go: Washington
                  
                  
                     P.S. The Baron not setting out as I expected becomes the
                        bearer of this letter.
                  
                  
               